Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Whitney Lassiter appeals the district court’s orders granting summary judgment and dismissing her claims and denying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lassiter v. Huntington Ingalls Indus., Inc., No. 4:11-cv-00101-RAJ-DEM (E.D.Va. Jan. 10, 2012). We grant Lassiter’s motion to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.